CANDLER, J.
(After stating the facts.) It is clear that if the decision of this court in the case of Linton v. Lucy Cobb Institute, 117 Ga. 678, is followed, the judgment in the present case must be affirmed. On the allegations of the petition the case at bar is even stronger than the Lucy Cobb Institute case, for it is inferable that in the latter case the fees from tuition and board exceeded the actual , operating expenses of the school, the excess being applied to repairs and improvements on the school and its buildings; while here it appears that the fees charged are merely nominal and quite inadequate to meet the running expenses of the institution, the deficit being supplied by purely charitable donations. The facts alleged clearly differentiate the case from the eases of Mundy v. Van Hoose, 104 Ga. 292, and Brenau Association v. Harbison, 120 Ga. 929. The contention of counsel that it appears that the school is being conducted by Foster for his private gain is not supported by the allegations of the petition; for it is, in effect, definitely alleged that Foster is merely the plaintiff’s agent, and that whatever he does in the premises is done fo? it. It was argued in the brief of counsel for the plaintiffs in error that the plaintiff below is not entitled to the exemption claimed, because it is a non-resident corporation, whereas the exemption is allowed only to individuals and corporations domiciled in Georgia; but this contention, even if meritorious, can not be considered, because it nowhere appears to have been urged in the court below. The grounds of demurrer which have not been considered in the foregoing discussion were not insisted upon in this court, and therefore will be treated as having been abandoned. Following the ruling in the Lucy Cobb Institute case, ' supra, the judgment of the court below is

Affirmed.


All the Justices concur.